Case 18-22879-jra Doc 1 Filed 10/26/18 Page 1 of 29

Fi|l in this information to identify your oase: '

United States Bankruptcy Court for the:
Distriot Of indiana Northern

Case number (Ir.¢mown);

Chapter you are filing under:

lw_;l Chapter 7

m Chapter 11
i;l Cbapier 12
i;i Chapler 13

l
.
i
i

§

 

Oiiicial Form 101

Voluntary Petition for lndividuals Filing for Bankruptcy

Cl Checl< innis is an
amended tiling

12117

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together'-»ca|ted a
joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. lt more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

 

m ldentify yourself

 

 

 

 

 

 

 

 

 

 

 

(mN)

Ofticial Form 101

Vo|untary Petition for [ndividuals Filing for Bankruptcy

About Debtor 'l: About Debtor 2 (Spouse On|y in a Joint Case):
' 1. Your full name
Wn'te the name that is on your M_ l
government-issued picture _ 'gue F_
identification (for example, F"St name "Si name
your driver's license or
passpo!t). Middle name Midd|e name
Bring your picture Gonzaiez
identification to your meeting LBSi name '-351 name
with the trustee
sufo (sr., Jr., :l, m) Surnx (sr., Jr., li, m)
§ 2. All other names you
‘ have used in the fast 8 Firstname FM name
years
include your married or Midd|€ name Midd|e name
maiden names.
Last name Last name
First name First name
Midd|e name Midd|e name
Last name Last name
3. On|y the last 4 digits of
your Social Security XXX "' XX '" 9_ 2_- -9-»-- -5---- xxx _ xx _ m m mm -__
number or federal OR OR
individual Taxpayer 9 9
Identification number XX _ XX _ XX “ XX _

Case 18-22879-jra Doc 1 Filed 10/26/18 Page 2 of 29

Miguel Gonzaiez
Fllsi flame Middio Name

Debior 1

4. Any business names
and Empioyer
identification Numbers
(E[N) you have used in
the last 8 years

lnciude trade names and
doing business as names

H_

LaBl Namo

About Debtor 1:

iii | have not used any business names or Ele.

Case number nnmuw"}

About Debtor 2 (Spouse Oniy in a Joint Case):

Cl l have not used any business names or EiNs.

 

Business name

Business name

 

Business name

El_N_

Business name

B_

M_

 

5. Where you live

700 N. Waverly Road, Apt. 1311

if Debtor 2 lives at a different address:

 

 

 

 

 

Nurnber Sireet Number Streei

Porter |N 46304

Ciiy Siate ZiP Code City State ZiP Code
F’ORTER

County Couniy

if your mailing address is different from the one
above, fill it in here. Note that the court wiii send
any notices to you at this mailing address.

if Debtor 2's mailing address is different from
yours, fill it in here. Note that the court Wi|l send
any notices to this mailing address.

 

 

 

 

Number Street Number Sireei

P.O. Box P.O_ Bux

Ciiy Siaie ZEP Code Cily Sfate Z|P Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

Over the last 180 days before filing this petition
| have lived in this district longer than in any
other district

i;i [ have another reason. Expiain.
(See 28 U.S.C. § 1408.)

 

 

 

 

El Over the last 180 days before H|ing this petition
l have lived in this district longer than in any
other disirict.

m i have another reason. Expiain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for individuals Fiiing for Ban|<ruptcy

page 2

Debtor 1

Miguei Gonzalez

Case 18-22879-jra Doc 1 Filed 10/26/18 Page 3 of 29

Case number (iri¢nown]

 

Flrsi Narnn

Midd|e Narno

L:ist Narno

M '!'eil the Coul't About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Ochiai Form 101

Check one. (For a brief description of each, see Noti'ce Required by 11 U.S.C. § 342(b) for Indivi'duais Fiiing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

Chapter 7
Cl Chapter 11
El Chapter 12

El Chapter 13

El l will pay the entire fee when l t"iie my petition. Please check with the cieri<'s office in your
local court for more detaiis about how you may pay. Typlcallyl if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order, if your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

Cl i need to pay the fee in installments if you choose this option, sign and attach the
Application for individuals to Pay The Fi'ii'ng Fee in installments (Official Form 103A).

i;l l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By iaw, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). lf you choose this option, you must t`ill out the Appi'icati'on to Have the
Chapter 7 Fi`iing Fee Wai'ved (Official Forrn 103B) and file it with your petition.

 

 

 

 

 

 

 

No
m YeS. Disirict When Case number
MMi DDiYYY`(
Dislrici When Case number
MMi DDiY"(Y"i'
District When Case number
MM f DD i\’YYY
No
m Yes. Debtor Reiationship to you
Disirict When Case number. if known
Mivii DD iYY¥Y
Debtor Re|ationship to you
Disirict When Case number, ii known
MM i' DD i' YWY
Ci No. co to iine 12.
Yes. Has your land!ord obtained an eviction judgment against you?

No. co to line 12.

Ci Yes. Fili out initial StafementA.bout an Eviction JudgmentAgainst You (Form 101A) and file it as
part of this bankruptcy petition

Voiuntary Petition for individuals Fiiing for Bankruptcy page 3

Case 18-22879-jra Doc 1 Filed 10/26/18 Page 4 of 29

Debtor1 Nllgi.le| GOl'lZa[eZ Case number (irimowni

 

Firsl Name Middlo Namo Lust Name

m Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor NO_ 30 m pari 4,
of any ful|- or part-time
business? ij Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership or
L!_C_ Number Street

 

Name of business if any

 

|f you have more than one
sole proprietorshipl use a
separate sheet and attach it
to this petition.

 

 

City State ZlP Code

Clieck the appropriate box to describe your business:

n Health Care Business (as defined in 11 U.S.C. § 101(27A))
m Sing|e Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
El stockbroker (ee oermeo in 11 u.s.c. § 101(53A))

El commodity erol<er (as oennoo m 11 u.s.c. § 101(6))

Ei None of the above

13. Are you filing under lf you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines If you indicate that you are a small business debtor, you must attach your
Bankru tc Code and most recent balance sheet, statement of operationsl cash-flow statement, and federal income tax return or if
are youpa $yma” business any of these documents do not exist, follow the procedure in ‘l‘i U.S.C. § 1116(1)(8}.
debtor?

__ No. | am not fiiing under Ciiapter 11.
For a definition of small
business debtor- 393 n No. | am filing under Chapter 11. but l arn NOT a small business debtor according to the definition in
11 U-S-C- §`101(519)- the Bankruptcy Code.

El Yes. l am filing under Chapter 11 and l am a small business debtor according to the deunition in the
Barikruptcy Code.

m Report if \'oi.l Own or Have Any Hazardous Property or Any Property That Needs lmmediate Attention

 

14. Do you own or have any NO
property that poses or is
a;;eged to pose a threat El Yes. what re the hezerd?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs if immediate attention is needed, why le ii needeo?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

Ciiy Slate Z|P Code

Ochial Form 101 Voluritary Petitiori for individuals Filing for Bankruptcy page 4

Case 18-22879-jra Doc 1 Filed 10/26/18 Page 5 of 29

Debtor 1 Nligue| Gonza|ez

F|rst Name Middle Name

L asi N ama

m Exp|ain Your Efforts to Receive a Briefing About Credit Counseling

Case number irrimmvni

 

15. Tel| the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briehng about credit
counseling before you file for
bankruptcy You must
truthfully check one of the
following choices. li you
cannot do so, you are not
eligible to file.

if you file anyway. the court
can dismiss your case. you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again

Ofncial Form 101

AboutDebtor1:

You must check one:

Ei l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any. that you developed with the agency.

Ci l received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, butl do riot have a
certificate of completion.

Wi'thin 14 days after you file this bankruptcy petition.
you lVlUST file a copy of the cei'lihcate and payment
plan, if any.

n l certify that | asked for credit counseling
$ervices from an approved agency, but was
unable to obtain those services during the 7
days afterl made my request, and exigent
circumstances merit a 230-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver oi the
requirement attach a separate sheet exptaining
what efforts you made to obtain the brienng, why
you were unable to obtain it before you died for
bankruptcy, and what exigent circumstances
required you to fife this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcyl

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed

Any extension of the 150-day deadline is granted
only for cause and is limited to a maximum of 15
days.

i:i | am not required to receive a briefing about
credit counseling because of:

Ci lncapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

i.__i Disability. l\lly physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

n Active duty. | arn currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse On|y in a Joint Case):

You must check one:

Ci l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan. if any. that you developed with the agency.

Ci l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankn.iptcy petitionl
you MUST file a copy of the certificate and payment
pian, if any.

i:i l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 110-day temporary waiver of the
requirementl attach a separate sheet explaining
what efforts you made to obtain the briefing. why
you were unable to obtain it before you filed for
bankruptcy. and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons. you must
still receive a brienng within 30 days after you lile.
You must file a certificate from the approved
agency, along With a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed.

Any extension of the 230-day deadline is granted
only for cause and is limited to a maximum of 15
days.

m l am not required to receive a briefing about
credit counseling because of:

a lncapacity. l have a mental illness or a mental
denciency that makes me
incapable of realizing or making
rational decisions about finances

Ei Disabi|ity. le physical disability causes me
to be unable to participate in a
briefing in person, by phone. or
through the internel, even after |
reasonably tried to do so.

a Active duty. l arn currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for individuals Filing for Bankruptcy page 5

Case 18-22879-jra Doc 1 Filed 10/26/18 Page 6 of 29

Debtor 1 Miguel Gonza|ez

 

Flrst Name ililiddle Name

m Answer These Quesf:ions for Reporting Purposes

is. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

Last blum o

Case number illinownl

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as "incurred by an individual primarily for a persona|. iamily. or household purpose."

El No. Go to line th.
Yes. soto lino lr.

iGb. Are your debts primarily business debts? Busr'riess debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

Cl No. Go to line 16c.
Cl Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

L._..l No. l am not filing under Chapter`i'. Go to line 1B.

El Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

owe?

excluded and No

administrative expenses

are paid that funds will be n YBS

available for distribution

mtp…_unsecured creditors? 7 _»
ia. How many creditors do El 1-49 El 1,000-5,000

you estimate that you El sir-99 Cl 5.001-10.000
U 100-ies Cl 10,001-25,000
El 200-sss

El 25,001-50,000
El 50,001-100,000
m |V|ore than 100,000

 

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Sign Below

Foryou

thciai Fon'n 101

$0-$50,000

El $so,ooi-$ioo,ooo

Cl $100,001»$500,000
Cl ssoo,ooi-si million

l?i/$o-$so,ooo

|Il $50,001-$100,000
iii $100,001-3500,000
El ssoo,ooi-$i million

Cl si,ooc,ooi-$io million

ill $10.000,001-350 million
l:l $50.000,001-$100 million
Cl sioo,ooo.ooi-$soo million

Cl si.ooo.coi-$lo million

il 310.000,001-$50 million
El sso,ooo.ooi-$ioo million
El sioo,oco.ooi-ssoo million

l;l $500.000.001»$1 billion
El $1,000,000,001-$10 billion
n $i0,0G0,000,0m-$SO billion

Cl ssoc,ooo,ooi-si billion

ft $1.000,000,001-510 billion
Ei $10,000,0ilo,001-s50 billion
EI| nom than soo billion

t have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

lf l have chosen to tile under Chapter 7, | am aware that l may proceed, if eligible, under Chapterr 7, 11,12, or 13
of title 11, United States Code. i understand tile relief available under each chapter, and l choose to proceed

under Chapter 7.

lf no attorney represents me and | did not pay or agree to pay someone who is nolan attorney to help me §ll out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(!3).

l request relief irl accordance wit

| understand making a falsest
with a bankruptcy case c'

is u.s.o. §§ 152 13

    
 

., 4 _ 1
sr n/oilfoo’iosi§ior 1/
67 o?

Executed on

Voluritary Petition for individuals Fiting for Bankrl.iptcy

esu|t'in fin

h the ch ter of title 11. United States Code, specified in this petition

tmi/f

ea[ing property, or obtaining money or property by fraud in connection

  
  

X

up to S250,0DO, or imprisonment for up to 20 yearsl or both.

 

Signature of Debtor 2

/C)V Executed on

MMIDD!'YY

MMI DD /YYYY

page 6

Case 18-22879-jra Doc 1 Filed 10/26/18 Page 7 of 29

Debtor1 Miguel Gonzalez

Case number(irkncwni
First Name Middte Namn Last Name

 

 

 

 

 

l. the attorney for the debtor(s) named in this petitionl declare that t have informed the debtor(s) about eligibility
to proceed under Chapter 7. 11. 12. or 13 of title 11. United States Code, and have explained the relief
available under each chapter for which the person is eligible. l also certify that [ have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) appliesl certify thatl have no
|f YOU are not fepi'€$ented knowled- - - ___ inquiry that the information in the schedules filed with the petition is incorrect

by an attorney, you do not
m /O gee Lv€%>

need to file this page.
MM .' co rYYYY

For your attorney, if you are
represented by one

  

George R. Livarchik
Printed name

!_ivarchik & Farahmand
Firm name

424 Broadway

Number Street

 

 

 

 

Chesterton |N 46304

City State ZIP Code

Contacf phone (219) 926"21 23 Emai| address _|iVal'Chik@frOntier.CDm
9822-64 lN

Bar number State

 

Official Form 101 Voluntary Petition for individuals Fi|ing for Bankruptcy page 7

Page 8 of 29

Fi[i in this information to identify your case:

o.=_-bmri i\fiiguei Gonzalez

First Name Middln Name Lasl Namo

Debtor 2
(SpCUSB. if i'liing) First Name Mlddio Name Last Name

 

United States Bankruptcy Court for the: Di$trict Of indian\"} i\iOi'ilhei'i`i

 

C Ei check tribes is an
ua::mr;:l)'nber amended fiiil‘ig

 

 

Otficial Form 106E/F
Schedule ElF: Creditors Who Have Unsecured Claims izms

Be as complete and accurate as possible. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPR|ORETY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Aiso list executory contracts on Scheduie
AfB: Property (Ot"i'lciai Form 106AIB) and on Scheduie G: Executory Com‘racfs and Unexpf.red l.eases (Official Form ‘iOBG). Do not include any
creditors with partially secured claims that are listed in Schedu.ie D: Credr'tors Who Ho.ld Ciar'ms Secured by Property. if more space is
needed, copy the Part you need, fiii it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

m List A|i of Your PREORITY Unsecured C|aims

 

1. Do any creditors have priority unsecured claims against you?
C] No. Go to Pan 2.
Yes.
2.List all of your priority unsecured ciaims. if a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. if a claim has both priority and nonpriority amounts, list that claim here and show both priority and

nonpriority amounts As much as possibie, list the claims in alphabetical order according to the creditors name. lt you have more than two priority
unsecured claims. fill out the Continuation Page of Part 1. if more than one creditor hoids a particular claim. iist the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.}

 

 

 

 

 

 

 

 

 

 

Total__c|air_n' Prio__rity_ . Nonpriority
-. .- 'j. _' :_a`m`ount amount
2.1

Last 4 digits of account number ___ ___ _ _ $ 3 5
Priority Creditor's Name

When was the debt incurred?
Num`oer Streei.

As ofthe date you ti|e, the claim is: Check all that apply
city state zlP code m C°m'nge"t

. Ci Unliquidated
Who incurred the debt? Check one. g .
Dlspuled
m Debtor1 only
Ei Debtor 2 on%y Type of PR|ORITY unsecured claim:
§ Debtom and Debg°r 2 only Ei Domestic support obligations
m least one cfthe debtors and another n Taxes and certain other deth you owe the government
a Check 'f ms cfa‘m ls for a c°mm"'mty debt § Clairns for death or personal injury while you were
is the claim subject to offset? '“i°"'°aied
[:] N,_., i:] Other. Bpeciiy
n _Y_es _ _ _ __ __ _ _ ___ _ _______ __ _ __
i2'2 i i_ast4 digits of account number _ _m W__ _ 5 3 5

 

 

Friority Creditor's Name
When was the debt incurred?

 

 

 

Number Street
As ofthe date you t"lie. the claim is: Check all that apply.
c Cor\tingent

city state er code Cl Unliquidated

Who incurred the debt? Check one. m DiSP'-'ied

m Debtor1 only

m Debtor 2 oniy

l._.i center 1 and Debtor 2 only

g At ieast one of the debtors and another

Type of PR[ORi'i'Y unsecured ciairn:
i..._..} Dorhestic support obligations
Ci Taxes and certain other debts you owe the government

L_.] C|a§ms for death or ersona| in'u wh'ie ou were
i:i Check if this claim is for a community debt 9 l ry l y

 

intoxicated
is the claim subject to offset? m Other. Specify
n No
__ _ i:' __Yss

Ofiicial Form 106EIF Scheduie ElF: Creditors Who Have Unsecured Ciaims page 1 of 9

Debtor 1

 

First Name Midd|o Name Lasl Name

m List A|I of Your NONPR|ORETY Unsecured C|airns

Miguel Gonza|e(§ase 18-22879-jra Doc 1 Filed 10/2§;§€§umb§r>@,g,pn)9 of 29

 

 

n 3. Do any creditors have nonpriority unsecured claims against you?

i:i No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who hoids each claim. if a creditor has more than one
priority unsecured ciaim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do riot list claims already
included in Part 1. lf more than one creditor holds a particular claim, list the other creditors iri Part 3.|f you have more than four priority unsecured claims

fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

Totai claim
.1 .
CEipliBi Ol'ie Last4 digits of account number_ _ M 1 000 00
Nonpriority Creditofs Name 201 8 di _ 5__.;______'_________
When was th d bt °ncurred? an Oi` riot
3905 N. oaiias Pari<way 8 a ' _--- p
Nurnber Street
Plano TX 75093 ‘
ciiy siaie zip gde As of the date you i`i|e, the claim is: Check all that appty.
Ei Contingent
Who incurred the debt? Check one. m Uni;quidated
iii Debtor1 only ci Disputeci
E.i Debtor 2 only
E] Debtor 1 and Debtor 2 only Type of NONPR|OR!TY unsecured claim:
i;i At least one of the debtors and another ij Smdem loans
L__] Check if this claim is for a community debt i;i Ob|igations arising out ofa separation agreement or divorce
that you did not report as priority claims
i5 the Ciaim S'-|biecf to Offsel? i:i Debts to pension or profit-sharing pians. and other similar debts
Ei NO E oiher_ specify Credit Card Charges
n Yes
4.2 | ChaSe/Bank One Card Last4 digits of account number _ _ _ M S 660-00 _
Nonpr`:ority Creditor‘s Name Whel'l WBS the debt incurred? 2018 and/ei- prior
POB 1598
Numl:er Street
Wi]mington DE 19850 As of the date you t"ile, the claim is: Chect< ali that app|y.
City State ZiP Code l:l Contingem
Who incurred the debt? Chect< orie. n Ul'l|i€luidaie€i
E Debtor1 only m D'Sputed
5 Debtor 2 only .
m mwa and Debtor 2 only Type of NONPR|ORiTY unsecured c|a:m:
Ci At teast one of the debtors and another n Student loans
_ _ _ _ _ l._.] Ob|igations arising out ct a separation agreement or divorce
n Checi< if this claim is for a community debt mat you did nm report as priority claims
ls the c]aim subject to offse{? i:l Deth to pension or profit-sharing plans, and other similar debts
Ei No Ei Other. Speciiy Credit Card Charges
i;l Yes
4'3 Ci'iBSe/Bat`li< Oi‘le Card t.ast 4 digits of account number _ __ ___ 1 356 00
Nonpriority Creditor’s Name S__’___‘_”mmmm

 

 

POB 15298

Number Sireet

Wi|mington DE 19850
City State ZlP Code

Who incurred the debt? Check one.

Debtor 1 only

i;i Debtor 2 only

a Debtor t and Debtor 2 only

El At least one of the debtors and another

E`.l check ifinis ciaim is for a community debt

is the claim subject to offset?
Ei No
m res

thcia| Form 'iOGE/F

Schedu|e Ein Creditors Who Have Unsecured Claims

Wf prior

When was the debt incurred?

As of the date you ti|e, the claim is: Check all that apply.

m Contingent
8 uniiquidaiee
i:i Disputed

Type of NONPR|OR¥TY unsecured claim:

i:i Student loans

m Obiigations arising out oi a separation agreement or divorce
that you did not report as priority claims

g Debts to pension or profit-sharing plans, and other similar debts

El Oiher. specify

 

pagez oi 9

Debtor 1

 

Flrst Name Middlu Name Lasl Name

Mrguer Gonzarg}_ase 18-22879-jra Doc 1 Filed 10/26(§315§numrl:;,a.rgne rLO of 29

own

 

Your NONPRIOR|TY Unsecured C!aims -Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth. Total claim
4.4 - -
Comcast Last 4 digits of account number _ W_ _ _ 3 298_00
Nonpriority Creditor's Narnla .
. when was tim debt incurred? Mn_d[gr prior
cl'o Convergent Outsourclng 800 SW 39th St.
Nurnber Street
As of the date you H|e, the claim is: Check all that app|y.
Renton VVA 98052
guy Statd ZlP Code m Contingent
l:l unliquidated
Who incurred the debt? Checl< one. m Drspured
Debtor t only
l:l Debtor 2 only Type of NONPR|OR|TY unsecured claim:
El Debtor 1 and odbldrz only ij Srudemroans
cl N least one of me debtors and another i:i Ob|igations arising out of a separation agreement or divorce that
m Check if this ciaim is for a community debt you md I'lOf report as priority claims _ l
[:l Debts to pension or pmm-sharing plans. and other similar debts
ls the claim subject to offset? E| Oiher_ Sge¢igy General Services
No
m Yes
4'5 - - 401 00
. Comcast Last 4 digits of account number _M_ _ _ __ 5 .
Nonprionty Creditor‘s Name .
. when was the debt incurred? 2018 andlor prior
ci'o Convergent Outsourcing 800 SW 39th St. __
Number Street
As of the date ou fite the claim is: Ctieck all thai appty.
Remon wA 93052 y '
city State ZlP Code n Contingent
Cl unliquidated
Who incurred the debt? Check one. g Drspured
E Debtor 1 only
[] Debtor 2 only Type of NONPRIORITY unsecured ciairn:
cl Debtor1 and Debtor2 only m Srudem loans
0 m least °ne °f the debtors and another Ei Ob|igations arising out of a separation agreement or divorce that
El check if this claim is for a community debt "°“ d'd "°‘ 'e‘_’°“ as p"°"‘y °EF""‘S _ _
Ci Deth to pension or protit-sharing plansl and other similar debts
ls the claim subject to offset? E| Olher_ gpecify General Services
m No
Cl res
3 1 ,523.00

Oticial Form tdSEi'F

 

 

 

 

 

 

Dr. William Ga|anO§r DDS

 

Nonpriority Creditoi’s Name

500 W. t_incoln l-lwy.

 

 

Nurnber Street
lvlerrillville lN 46410
City State ZlP Code

Who incurred the debt? Checi< one.

Ei Debtor1 only

m Debtor 2 oniy

l:l centum and Debtor 2 only

Ei At least one ofthe debtors and another

\;i Check if this claim is for a community debt

ls the ciaim subject to offset'?
No
Ei Yes

Schedu|e El'F: Creditors Who Have Unsecured C|ain'is

Last 4 digits of account number ___

When was the debt incurred?

2018 and/or prior

As of the date you Fi|e, the claim is: Check all that apply.

|;l Contingent
Cl unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

ij Student loans

m Obliga%ions arising out of a separation agreement or divorce that
you did not report as priority claims

in Debts to pension or prolit-sharing pians. and other similar debts
El other speedy Denta| Services

DHQES Of 9

Debtor 1

 

Firsl Name Middle Name Last Namo

Migue| Gonzaiglzeise 18-22879-jra Doc 1 Filed lO/ZQ§L§num,l:g,e,g,em;tl of 29

 

g Your NONPRIDRITY Unsecured C|aims -Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.5, foltcwed by 4.6, and so forth. Totai claim
4.7 _ - v
DSNB l Macy 5 Lan 4 diglt$ of account number _ __ __ _ 51 14400 m
Nonprior‘ity Creditor‘s Name 2018 and/Or p _ ]_
When was the debt incurred? rio
POB 8218 _“
N“'"b"' S’"’Ei As ortho date you nce the claim is ch k lz in l l
, : ec a a app y.
l\/lason OH 45050
Clly state zlP code C| Contingent
_ l:l Unliquidated
Who incurred the debt? Checit one. n Disputed
|;’§] Debtor 1 only
Cl Debtorz only Type of NONPR|OR|TY unsecured claim:
g Debtor1 and Debtor 2 only m Student loans
m least one °f me éebt°rs and another U Obligalions arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you md not regan as monty c!?'ms _ _
L_.] Debts to pension or profit-sharing plans. and other similar debts
ls the claim subject to offset? El oihcr. Speci§y Credit Card Charges
w No
E Yes
4'8 - - 543 00
. First Premier Card Last 4 digits of account number _ _ __ $ .
Nonpriority Cred§tor's Name .
. when wasihe debt incurred? 2018 and/cr rior
3820 Louise Avenue p
N“mbe' met As of the date ou fire the claim is ch lt lt that a l
. , l EC ii .
sioux l=alls so 57107 y ""”
Ciiy SfafE ZlP Code n Co[;tingen[
Cl un:iquidaied
Who incurred the debt? Check one. j;] gisputed
Debtor 1 only
C} Debtor 2 only Type of NONPRlORlTY unsecured claim:
g Debtor1 and Debtor 2 only a Studem loans
N leastone °f the dangers and another U Obiigations arising out of a separation agreement or divorce that
Cl check ii this claim is for a community debt "°" d'd "°‘ 'ef’°“ as p"°"“' °'T’"“S j ,
cl Debts to pension or profit-sharing plansl and other slmaiar debts
ls the claim subject to offset'? E| ther_ gpec,'fy Credit Card Charges
El No
U Yes
4-9 3 193.92

Ochial Form ‘lOGE/F

Frontier Communlcattons

 

Nonpriority Creditor's Name

 

‘l 9 John St.

Number Etreet

Nllddletown NY 10940
Cily State ZlP Code

 

Who incurred the debt? Check one.

@ Debtor ‘l only

i:l Debtor 2 only

m Debtor1 and Debtor 2 only

l:l At least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?

El No
5 Yes

Schedule ElF: Creditors Who Have Unsecured Claims

Last 4 digits of account number _

When was the debt incurred?

2018 end/or prior

As of the date you flie, the claim is: Cheok all that apply.

U Contingent
El unliquidated
a Disputed

Type of NONPR[OR|TY unsecured claim:

m Student loans

n Obli ations arising out of a separation agreement or divorce that
§
you did not report as priority claims

m Debts to pension or proHt-sharing plans, and other similar debts
iii other. specify General Services

pagea ol 9

Debtor 1

 

Flrst Name litiddle Name test Namo

Migue| Gonzajg`zase 18-22879-jra Doc 1 Filed 10/26!18 Pa}g§m)lZ of 29

ase number

 

m Your NONPRIOR|TY Unsecured Claims -Continuation Page

_ After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth. Total ciaim

 

4.10

 

 

 

i-leights Finance

 

Nonpriority Creditor's Name

c/o Attorney Jeifrey Hahn POB 983

 

 

Number Sireei
Chesterton lN 46304
Ciiy Slale ZlP Code

Who incurred the debt? Cneck one.

E Debtor1 only

[._..i Debtor 2 oniy

a Debtor1 and Debtor 2 only

m At least one of the debtors and another

§ Check if this claim is for a community debt

ls the ctaim subject to offset?

 

 

 

 

 

No
E] Yes
4.1il
Koiits
Ncnpiiority Crediior's Name
POB 31 15
Nomber Street
Niiiwaukee Wl 53201
City State ZiP Code

Who incurred the debt? Checi< one.

El Debtor 1 only

l:i Debtor2 Only

Cl oeoior 1 and oebior 2 only

ij At least one of the debtors and another

[;l Check if this claim is for a community debt

ls the claim subject to offset?

E} No
ii Yes

4.12

lVliramed Revenue
Nonprioiity Creditor’s Name

360 E. 22nd St.

 

 

Number Street
Lombard il_ 60148
City State ZlP Code

Who incurred the debt? Check one.

m Debtor1 only

13 Debtor 2 only

ij Debtor1 and Debtor 2 only

n At least one of the debtors and another

Ci Check if this claim is for a community debt

ls the claim subject to offset?

51 No
l:.l ‘(es

Official Forrri 1065/ir Schedu|e ElF:

Last 4 digits of account number ___ _ _ __W_ 3 658-12
when was ihe debt incurred? 2018 andior prior

As ofthe date you flie, the claim is: Check all that apply.

n Contingent
L:l Un|iquidated
n Disputed

Type of NONPRIDRITY unsecured claim:

1;| Student loans

13 Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

i:i Debts to pension or profit-sharing plans, and other similar debts

E] Oiher_ gpeciiy Personal Loan

 

Last 4 digits of account number

$ 383.00

When was the debt incurred? 2018 and/Oi‘ prior

As ofthe date you filel the claim is: Check all that apply.

n Contingent
Cl unliquidated
m Disputed

Type of NONPRiOR|TY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority ciaims

Debts to pension or profit-sharing plans, and other similar debts
oihei_ specify Credit Card Charges

B[E UE

Last 4 digits of account number _
When was the debt incurred? 2018 and/Ol’ prior

As of the date you tilel the claim is: Chec|-i ali that apply.

n Contingent
El unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority ciairns

ij Debts to pension or profit-sharing plans. and other similar debts
§ Other. Specify

Creditors Who Have Unsecured Claims page§ of 9

Debtor 1

 

First Name Middte Name Last Name

Migue| GOnza|WSe 18-22879-jra Doc 1 Filed lO/ZGJQS§HW,Q,Q,Q"§;W;LS of 29

 

m Your NONPRIOR|TY Unsecured C!aims -Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth. “i`otai claim
4.13 . . .
M|ramed Revenue Group Last4 digits of account number __ _ __#_ _ 5 589
Nonpriority Creditor's Name 2018 dl r_O|_
When was the debt incurred? Bl`l Ol' P t
Dept. 77304 POB 77000 _“""_'
Nurnber Street
_ As of the date you file, the claim is: Check all that apply.
Detroit iVli 48277-0304
Ciiy Siaie ZlP Code m Contingent
8 Uniiquidated
Who incurred the debt'? Check one. m Disputed
El Debtor1 only
[;] Debtorz only Type of NONPRIORITY unsecured claim:
§ oooiori and Debtorzonly m Smdem|oans
At least one anne debtors and another n Ob|igations arising out of a separation agreement or divorce that
a Check if this claim is for a community debt you md nut mem as monty c|é'ms _ ,
[j Debts to pension or proiit-sharing plans, and other similar debts
ls the ctaim subject to offset? Oiher. Spectfy Medical Services
No
m Yes
4.14 . .
Nonhwest |N Emergency PhyS-|Cians Last 4 digits of account number _ _ W___ _ 5 734.00
Nonpriority Creditor's Name 2018 d/Or prior
When was the debt incurred? Bi`|
cio Arc Management Group 1825 Barrett Lal<es Blvd. Ste. 505 “`
N“""be' S"E"‘ As ofiho dale you die the claim is on it oil dial apply
, : EB .
Kennesaw GA 30144-?518
city stale zri= code |:| Contingem
Ei unliquidated
Who incurred the debt‘? Check one. g Disputed
Debtor 1 only
CI Debtor 2 only Type of NONPRiOR|TY unsecured claim:
g Debtor ‘l and Debtor 2 only n Smdem loans
At least one of the debtors and another n Ob|igations arising out of a separation agreement or divorce that
Cl Check if this claim is for a community debt you d'd nm report as pnomy C|?'ms _ _
|;] Debts to pension or pmm-sharing plans, and other similar debts
ls the claim subject to Offset'? Oiher. Specify Medical SEFVECF»'S
§§ No
n Yes
4.15 3 23.00 w

Phoenix Financia| Service
Nonpriority Creditofs Name

8902 Otis Avenue Ste, 103A

 

Number Slreet
indianapolis Il\l 46216
City State ZlP Code

 

Who incurred the debt? Check one.

El Debtor ‘i only

in Debtor 2 only

El Debtor1 and Debior 2 only

m At least one of the debtors and another

[3 check ir ihis oraim is for a community debt

ls the claim subject to offset?

No
m Yes

Official Form ‘lOBEl'F

Schedule ElF: Creditors Who Have Unseci.zred Claims

Last 4 digits of account number _____

2018 and/or prior

When was the debt incurred?

As of the date you fiie, the claim is: Check all that apply.

cl Contingent
Ei unliquidated
l;l Disputed

Type of NONPR!OR|TY unsecured ciairn:

U Student loans

a Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

n L'Jebls to pension or prot'it-sharing plans. and other similar debts
Otiier. Specify N|edica| Services

pages of 9

Debtor 1

Migue| Gonza@Se 18-22879-jra Doc 1 Filed 10/26$18

 

Fii'sl Name Mldd|u Name Last Name

gage 14 of 29

833 |'ll.lm nowh}

g ¥our NONPR|ORIT¥ Unseoured C|aims -Continuation Page

l After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.

 

 

4.16

 

 

Porter Regional l-lospital

Nonpricrity Credilors Name

cl'o Snow & Sauerteig LLP 201 E. Berry St.. Ste. 1100

 

 

Number Btreet
Fort Wayne lN 46802
Cily Slale ZlP Code

Who incurred the debt? Check one.

Debtor1 only

Cl Debtor 2 only

l;l Debtor1 and Debtor 2 only

l;l At least one of the debtors and another

l:l Check if this claim is for a community debt

ls the claim subject to offset?
No
l.__l Yes

 

 

4.‘|7

 

 

Porter Regional Hospital

 

 

Nonpriority Creditcr's Name

cl'o Abi|ity Revenue POB 4262

 

Number Street

Scranton PA 18505

 

Cily State ZlP Code

Who incurred the debt? Check one.

m Debtor 1 only

m Debtor 2 only

l;l Debtor1 and Debtor 2 only

Cl At least one ot the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?
No
m Yes

Total claim

Last 4 digits of account number _

s 968.00
2018 andlor prior

When was the debt incurred?

As of the date you filel the claim is: Checli all that apply.

l._..] Contingent
C.l Un|iquidated
l:l Disputed

Type of NONPRlOR|TY unsecured claim:

Cl Student ioans

l:l Obiigations arising out of a separation agreement or divorce that
you did not report as priority claims

cl Debls to pension or profit-sharing plans, and other similar debts

El Oiher. Speoify N|edical Services

     

Last 4 digits of account number __

$457.00 __

2018 and.lor prior

When was the debt incurred?

As of the date you file, the claim is: Chec|< all that apply.

ill Contingent
E] unliquidated
l:] Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

Cl Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

El Other. Si)eoiry Nledical Services

 

Ofticial Form 106E/F

Snap~On Credit

 

Nonprlority Credilor’s Name

950 Technology Way, Ste. 301

 

Ni.imber Street

Libertyvii!e lL

City State

60048

ZlP Code

Who incurred the debt? Check one.

@ Debtor1 only

l:l Debtor 2 oniy

Ei oobiori and oobior 2 only

n At least one ot the debtors and another

Cl check ir inis claim is for s community debt

is the ciaim subject to offset?

El No
l:l Yes

Schedule ElF: Creditors Who Have Unsecured Claims

 

Last 4 digits of account number ___

2018 and/or prior

When was the debt incurred?

As of the date you tilel the claim is: Check all thatap;)|y.

l:l Contingent
Ei unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured ciairn:

m Student ioans

Cl Obiigations arising out of a separation agreementh divorce that
you did not report as priority claims

m Debts to pension or profit-sharing plansl and other simitar debts

L'£l oiiior. specify Genera| Services

 

page 7 Oi 9

Debtor1 Migue, Gonzalgzase 18-22879-jra Doc 1 Filed 10/26(!315€8"1]§1§;@“9€ 15 of 29

 

Ft'rsl Naml Middln Namo Last Name

nuwn)

m¥our NONPR|ORITY Unsecured Claims -Continuation Page

- After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth. Total claim

 

4.19

 

 

 

Stooges LLC

Nonpriortty Creditor's Name

1050 Broaclway, Ste. 12

 

 

Nl.trriber Street
Chesterton lN 46304
City State ZlP Code

Who incurred the debt'? Check one.

Debtor1 only

g Debtor 2 only

a Debtor 1 and Debtor 2 only

El At anent one urine debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

Last4 digits of account number W_ _ _ _ $ 3 31 t1309
When was the debt incurred? 2018 Etl’tC|/Or prior

As of the date you file, the claim is: Check all that apply.

n Contingent
Cl unliquidated
m Disputed

`iype of NONPR|ORITY unsecured claim:

m Student loans

n Ob|igations arising out ol a separation agreement or divorce that
you did not report as priority claims

E] Debts to pension or profit-sharing plans, and other s%milar debts
m Other. Specify Lodging

 

 

 

 

 

 

 

 

 

 

No
m Yes
420 ~ - 154 at
TOWn Of Chesterton Uti|ities LaSt 4 dlglt$ Of account number _ __ ________ § .
Nonpriorily Credilor's Name .
When was the debt incurred? 2018 and/OI' FlOl`
1490 eroadway, Sie. 2 "M-““m p
Number Street
As of the date ou file, the claim is: Check all that ap l .
Cnestertun lN 46304 y p"
City Stale ZlP Code m Contingent
lIl untiquidated
Who incurred the debt? Check one. n Disputed
a Debtor1 only
El Debtor 2 only Type of NONPRiORlTY unsecured claim:
m Debtor1 and Debtor 2 only fl grudent loans
cl At least one °Hhe dem°m and ammar il Obligations arising out of a separation agreement or divorce that
El Check ifthis claim is for a community debt you d'd not tatum as pnomy c]?'ms _ ,
l:l Debts to pension or profit-sharing plans, and other szmrlar debts
ls the claim subject to offset? E| gri-len gpe[;'.fy General Services
@ No
m Yes
4.21 3

 

Nonpnority Creditofs Name

 

Number Street

 

City State ZlP Code

Who incurred the debt? Check one.

n Debtor1 only

Cl oebtqrz dnly

m Debtor1 and Debtor 2 only

n At least one ofthe debtors and another

El check tfthis claim is fur a community debt

is the claim subject to offset?

G No
1;| Yes

Ol"Hcial Form 106E/F

Last 4 digits of account number _
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

m Contingent
El unliquidated
U Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

m Oebls to pension or pmm-sharing plans, and other similar debts
a Other. Specify

Schedule ElF: Creditors Who Have Unsecured Ciaims page$ of 9

Debtor1 M-|gue; Gonzalgiase 18-22879-jra Doc 1 Filed 10/2§!31$_§ Pa oewml€ of 29

number lt

 

 

First Name Middlo Name Lr.isl Name

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159.
Add the amounts for each type of unsecured ciaim.

 

 

 

 

 

Totat claim
6 . tJ ' ' ' .
Total claims a omestic support obligations 6a SO_OO
1
from Part Gb. Taxes and certain other debts you owe the
government Bb- 50.00
60. Claims for death or personal injury while you were
intoxicated Sc. 3 0_00
6d. Other. Add all other priority unsecured claims.
Wnte that amount nere. 6d. + S 0_00
Ge. Total. Add lines 6a through 6d. 6e.
5 0.00
Total claim
Total claims Bf. Student ioarls Bf. $0_00
from part 2 Gg. Obiigations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. $G-UO
Sh. Deth to pension or profit-sharing plans, and other
similar debts 6h. 5 0_(}()
6i. Other. Add all other nonpriorlty unsecured claims. » 5'
Wrtte that amount here. 6i. + $- f § , §§ Y:jz ‘Q`
6'. t l.Add ll erth hs'. e‘. / 551
j To a ines roug l j 5 /g JX_) a

 

 

 

Oft":cial Form 106Et'F Schedule ElF: Creditors Who Have Unsecured Claims pageQ of 9

Case 18-22879-jra Doc 1 Filed 10/26/18 Page 17 of 29

Attachment
Debtor: I\Aigue| Gonzalez Case No:

Attachment 1

collection agent for Franciscari Health

Case 18-22879-jra Doc 1 Filed 10/26/18 Page 18 of 29

Fil| in this information to identify your case:

Debtor1 Miguel Gonza|ez
Fi`rsl Namn Middio Name Last Namu

Debtor 2
(SpOuSe. `lf Elirtg) Fiisl Name Mlddle Name Last Name

 

United States Bankruptcy Court for ihe: DlSll’lCi Of indiana NOi`ll!el'i'i

Case number
{|l known)

 

E] check ifthis is an

 

 

amended fiiing

Oi°iiciai Form 106090
Declaration About an lndividual Debtor’s Schedules ms

 

|f two married people are filing together, both are equally responsible for supplying correct information

‘{ou must fife this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
No

m Yes. Name of person .Attach Banlirupicy Peti'ti'on Preparer's Nofi'ce, Deci'aration. and
Si'gnature (Officiaf Form 119}.

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

  

 

 

Signatu cf enter/1 Si`gnature of Debtor 2

gate X_Q_{£` 4 )_.£ XJ/ Daie
MMi‘ DD MM! DD i' Y\’Y¥

Ofl`icial Form EUSDec Dec|aration About an individual Debtor’s Schedu|es page ‘i

Case 18-22879-jra Doc 1 Filed 10/26/18 Page 19 of 29

Notice Required by 11 U.S.C. § 342(b) for
lndividua|s Fi|ing for Bankruptcy (Form 2010)

 

 

 

This notice is for you if:

-:: You are an individual filing for bankruptcy,
and

a Your debts are primarily consumer debts.
Consumer deth are defined iii ll U.S.C.
§ 101(8) as “incun'cd by an individual
primarily for a personal, family, or
household purpose.”

 

 

 

The types of bankruptcy that are
available to individuals

Individuals who meet the qualifications may file
under one of four different chapters of the
Bankruptcy COde:

a Chapter'i _ liquidation
a Chapter ll_ Reorganization

Chapter 12_ Voluntary repayment plan
for family farmers or
fishermen

a Chapter 13- Voluntary repayment plan
for individuals with regular
income

You Should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

Chapter 7: Liquidation

$245 filing fee

$75 administrative fee

+ $‘15 trustee surcharge
$335 total fee

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their
debts and who are Willing to allow their non-
exempt property to be used to pay their
creditors The primary purpose of filing under
chapter 7 is to have your debts discharged The
bankruptcy discharge relieves you after
bankruptcy from having to pay many of your
pre-bankruptcy debts. Exceptions exist for
particular debts, and liens on property may still
be enforced after discharge For example, a
creditor may have the right to foreclose a home
mortgage or repossess an automobile

Howevcr, if the court finds that you have
committed certain kinds of improper conduct
described in the Bankruptcy Code, the court
may deny your discharge

You should know that even if you file

chapter 7 and you receive a discharge, some
debts are not discharged under the law.
Therefore, you may still be responsible to pay:

s most taxes',
a most student loans;

a domestic support and property settlement
obligations;

Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Fi|ing for Bankruptcy {Foi'm 2010) page 1

Case 18-22879-jra Doc 1

a most fines, penalties, forfeitures, and
criminal restitution obligations; and

a certain debts that are not listed in your
bankruptcy papers

You may also be required to pay debts arising
froin:

a fraud or theft;

a fraud or defalcation while acting in breach
of fiduciary capacity;

a intentional injuries that you inflicted; and

n death or personal injury caused by
operating a motor vehicie, vessel, or
aircraft while intoxicated from alcohol or
drugs.

If your debts are primarily consumer debts, the
court can dismiss your chapter 7 case if it finds
that you have enough income to repay
creditors a certain amount You must file
Chapter 7 Statement of Your Cur.rent Monthly
become (Official Form lZZA-l) if you are an
individual filing for bankruptcy under

chapter 7. This form will determine your
current monthly income and compare whether
your income is more than the median income
that applies in your state.

lf your income is not above the median for
your state, you will not have to complete the
other chapter 'i" forrn, the Chapter 711/jeans
Test Calculatioii (Official Form 122A-2).

If your income is above the median for your
state, you must tile a second form _tlie
Chapter 7Means Test Calculation (Official
Form lZZA-Z). The calculations on the form-
sometimes called the Means Test_deduct
from your income living expenses and
payments on certain debts to determine any
amount available to pay unsecured creditors It`

Filed 10/26/18 Page 20 of 29

your income is more than the median income
for your state of residence and farriin size,
depending on the results of the Mearis Tesf, the
U.S. trustee, bankruptcy administrator, or
creditors can file a motion to dismiss your case
under § 707(b) of the Bank:ruptcy Code. lf a
motion is filed, the court will decide if your
case should be dismissed To avoid dismissal,
you may choose to proceed under another
chapter of the Banl<ruptcy Code.

If you are an individual filing for chapter '/‘
bankruptcy, the trustee may sell your property
to pay your debts, subject to your right to
exempt the property or a poition of the
proceeds from the sale of the property. The
property, and the proceeds from property that
your bankruptcy trustee selis or liquidates that
you arc entitled to, is called exempt property
Exemptions may enable you to keep your
home, a car, clothing, and household items or
to receive some of the proceeds if the property
is sold.

Exemptions are not automatic To exempt
property, you must list it on Schedule C: The
Property You Clai'm as Exempt (Ofiiciai Form
106C). If you do not list the property, the
trustee may sell it and pay all of the proceeds
to your creditors

Chapter11: Reorganization

 

$1,167 filing fee
+ $550 administrative fee
$1,717 total fee

Chapter ll is often used for reorganizing a
business, but is also available to individualsl
The provisions of chapter ll are too
complicated to summarize briefly.

Notice Required by 11 U.S.C. U.S.C. § 342(b) for individuals Fiiing for Bankruptey (Form 2010) page 2

Case 18-22879-jra Doc 1 Filed 10/26/18 Page 21 of 29

Read These lmportant Warnings

 

Because bankruptcy can have serious long-term financial and legal consequences including loss of
your property, you should hire an attorney and carefully consider all of your options before you fi|e.
On|y an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. lf you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions

A|though the law allows you to represent yourself in bankruptcy couit, you should understand that
many people find it difficult to represent themselves successfully The rules are technical, and a
mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
and following all of the legal requirements

You should not file for bankruptcy if you are not eligible to file or if you do riot intend to file the
necessary documents.

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both.18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

 

Chapter 12. Repayment plan for family UIldCl' Chapter 13, yOLl mllSll 519 With th COl.ll'l§
farmers Or fishermen a plan to repay your creditors all or pait of the

-» money that you owe them, usually using your
$200 filing fee - _
future earnings If the court approves yoiu

 

 

+ $75 administrative fee .

$275 total fee plan, the court will allow you to repay your

debts, as adjusted by the plan, within 3 years or

Similar to chapter 13, chapter 12 permits 5 YCHFS, dependng fm YO“F income and Oth@l'
family farmers and fishermen to repay their factors-
debts over a period of time using future
earnings and to discharge some debts that are After you make an the paymeth under yom
not paid plan, many of your debts are discharged The

debts that are not discharged and that you may
still be responsible to pay inciude:

 

Chapter 13: Repayment plan for domestic support obligations,

individuals with regular
income

most student loans,
certain taxes,
debts for fraud or theft,

debts for fraud or defalcation while acting
in a fiduciary capacity,

 

tel §§ §§ N

$235 filing fee
+ $75 administrative fee

$310 total fee _ _ ` _
a inest criminal fines and restitution

Chapter 13 is for individuals who have regular ObligatiOHS,
income and Would like to Pay 311 OY Part Of a certain debts that are not listed in your
their debts in installments over a period of time bankruptcy papers,

and to discharge some debts that are not paid.
You are eligible for chapter 13 only if your

debts are not more than certain dollar amounts _
Set forth in 11 U S C § mg is certain long-term secured debts.

a certain debts for acts that caused death or
personal iiijury, and

Notice Required by 11 U.S.C. U.S.C. § 342(b) for lndividua|s Filing for Bankruptcy (Form 2010} page 3

Case 18-22879-jra Doc 1

 

 

Wal'ning: File Your Forms on Time

Section 521 (a)('l) of the Bankruptcy Code
requires that you promptly tile detailed information
about your creditors, assets, liabilities, income,
expenses and general financial condition. The
court may dismiss your bankruptcy case if you do
not file this information within the deadlines set by
the Bankruptcy Code, the Bankruptcy Rules, and
the local rules of the court.

For more information about the documents and
their deadlines, go to:
http:/i'www.uscourts.qov/bkforms/bankruptcv form
s.htmi#procedure.

 

 

Bankruptcy crimes have serious
consequences

n lf you knowingly and fraudulently conceal
assets or make a false oath or statement
under penalty of perj ury-either orally or
in writing_in connection with a
bankruptcy case, you may be fined,
imprisoned, or hotb.

n All information you supply in connection
with a bankruptcy case is subject to
examination by the Attorney General acting
through the Oft`ice of the U.S. Trustee, the
Oftice of the U.S. Attorney, and other
offices and employees of the U.S.
Department of lustice.

N|ake sure the court has your
mailing address

The bankruptcy court sends notices to the
mailing address you list on Voiimtar'y Petttion
for fndividuals Filingfor Bankruptcy (Official
Form lOl). 'l`o ensure that you receive
information about your case, Bankruptcy

Rule 4002 requires that you notify the court of
any changes in your address

Filed 10/26/18 Page 22 of 29

A married couple may file a bankruptcy case
together--called ajoi`nt case. lf you file a joint
case and each spouse lists the same mailing
address on the bankruptcy petition, the
bankruptcy court generally Will mail you and
your spouse one copy of each notice, unless
you file a statement with the court asking that
each spouse receive separate copies

Understand which services you
could receive from credit
counseling agencies

The law generally requires that you receive a
credit counseling briefing from an approved
credit counseling agency. ll U.S.C. § 109(h).
If you are filing a joint case, both spouses must
receive the briefing With limited exceptions,
you must receive it within the 180 days before
you file your bankruptcy petition This briefing
is usually conducted by telephone or on the
Intemet.

ln addition, after filing a bankruptcy case, you
generally must complete a financial
management instructional course before you
can receive a discharge If you arc filing a joint
case, both Spouscs must complete the course

You can obtain the list of agencies approved to
provide both the briefing and the instructional
course frcm:

httD:)'liustice.oov/ustieo/haDcDa/ccde/cc abproved.html.

ln Alabaina and North Carolina, go to:
http:i'/www.uscouits.oovlFederalCourts/Bankruptcyl
BankrubiovResources/ApnrovedCredit
AndDethounselors.aspx.

if you do not have access to a computer, the
clerk of the bankruptcy court may be able to
help you obtain the list.

Notlce Requireci by 11 U.S.C. U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010) page 4

Case 18-22879-jra Doc 1 Filed 10/26/18 Page 23 of 29

WR\TTEN NoTlcE REQLHRED uNoER sEcTroN 527(3)(2)

All information that you are required to provide with a petition and thereafter during a case under title 11
("Bankruptcy") of the United States Code is required to be complete, accurate, and truthfu|.

Al| assets and all liabilities are required to be completely and accurately disclosed in the documents filed
to commence the case, and the replacement value of each asset as defined in title 11 United States Code section 506
must be stated in those documents where requested after reasonable inquiry to establish such vaiue.

Current monthEy income, the amounts specified in section 707(b)(2), andl in a case under chapter 13 of
title 11, disposable income (determined in accordance with section 707(b)(2)), are required to be stated after
reasonable inquirv.

information that you provide during your case may be audited pursuant to title 11. Failure to provide
such information may result' in dismissal ot the case under title 11 or oth sanctio i’r/nina] sanctions

  
    

BWguelcégnza ez y 'y
/ ebtor '/

  

 

ware /r)éé/,M/f

 

 

 

c/:C§eorge R. Livar/hik/¢Wgé
Attorney for Debtor(s)

Case 18-22879-jra Doc 1 Filed 10/26/18 Page 24 of 29

IMPORTANT lNFORNlATlON ABOUT BANKRUPTCY ASSISTANCE
SERV|CES FROM AN ATTORNEY OR BANKRUPTCY PET¥T|ON PREPARER

lf you decide to seek bankruptcy relief, you can represent yourse|t, you can hire an attorney to represent
you, or you can get help in some localities from a bankruptcy petition preparer who is not an attorney. THE LAW
REQUIRES AN ATTORNEY OR BANKRUPTCY PET|T|ON PREPARER TO G|VE YOU A WR|TTEN CONTRACT
SPEC|FY[NG Wl-lAT Tl-lE ATTORNEY OR BANKRUPTCY PET|TION PREPARER W|LL DO FOR YOU AND HOVV
lVlUCH lT W|LL COST. Ask to see the contract before you hire anyone.

The following information helps you understand what must be done in a routine bankruptcy case to help you
evaluate how much service you need. A|though bankruptcy can be complex, many cases are routine.

Before filing a bankruptcy casel either you or your attorney shouid analyze your eligibility for different forms
of debt relief available under the Bankruptcy Code and which form of relief is most likeiy to be beneficial for you. Be
sure you understand the relief you can obtain and its limitations To file a bankruptcy case, documents called a Petition,
Schedules and Statement of Financlal Affairs, as weli as in some cases a Statement of intention need to be prepared
correctly and fiied with the bankruptcy court, You wili have to pay a filing fee to the bankruptcy court. Once your case
starts, you will have to attend the required first meeting of creditors where you may be questioned by a court official
called a "trustee" and by creditors

lf you choose to file a chapter 7 case, you may be asked by a creditor to reaffirm a debt. You may want help
deciding whether to do so. A creditor is not permitted to coerce you into reaffirming your debts.

if you choose to file a chapter 13 case in which you repay your creditors what you can afford over 3 to 5
years, you may also want help with preparing your chapter 13 pian and with the confirmation hearing on your plan which
will be before a bankruptcy judge.

|f you seiect another type of relief under the Bankruptcy Code other than chapter 7 or chapter 13, you will
want to find out what should be done from someone familiar with that type of reiief.

Your bankruptcy case may also involve litigation. You are generaliy permitted t /E;present yourself m
litigation in bankruptcy court, but only attorneys, not bankruptcy petition pre rers, ,/g‘ii/:yo efgal advice.

Nligu/el G nzalez // ('
/[Je/btor /O

   
   
 

 

Date /y Aé‘é&/f

 

 

 

Gr{ge&l?. l_ivarchik

Attorney for Debtor(s)

Thls disclosure is provided to assisted persons pursuant to 11 U.S.C. §527(b)

Case 18-22879-jra Doc 1 Filed 10/26/18 Page 25 of 29

UN|TED STATES BANKRUPTCY COURT
District of indiana Northern

Miguel Gonzaiez
in re Case No.

 

Debtors Chapter 7

VER|F|CAT|ON OF CRED!TOR MATR|X

The above named debtor(s}, or debtoris attorney if applicabie, do hereby certify under penalty of perjury that the

attached Master |Vlai|ing List of creditors is complete. correct and consistent with the debtor's schedules pursuant to
Local Bankruptcy Rules and llwe assume ail responsibility for errors and omissions.

 
  
 

Dated: 147%>:2@ Az£’j /cF signe ~ / /', M
/ @M,/

Dated: Signed:

 

Case 18-22879-jra Doc 1 Filed 10/26/18 Page 26 of 29

Capital Gne
3905 N. Dallas Parkway
Plano, TX 75093

Chase/Bank One Card
POB 1598
Wilmington, DE 19850

Chase/Bank One Card
POB 15298
Wilmington, DE 19850

Comcast

c/o Convergent Outsourcing
800 SW 39th St.

Renton, WA 98052

Dr. William Galan&$, DDS
500 W. Lincoln Hwy.
Merrillville, IN 46410

DSNB / Macy‘s
POB 8218
Mason, OH 45050

First Premier Card
3820 Louise Avenue
Sioux Falls, SD 57107

Frontier Communications
19 John St.
Middletown, NY 10940

Heights Finance

c/o Attorney Jeffrey Hahn
POB 983

Chesterton, IN 46304

Case 18-22879-jra Doc 1 Filed 10/26/18 Page 27 of 29

Kohls
POB 3115
Milwaukee, WI 53201

Miramed Revenue
360 E. 22nd St.
Lombard, IL 60148

Miramed Revenue Group
Dept. 17304

POB 77000

Detroit, MI 48277“0304

Northwest IN Emergency Physicians
c/o Are Management Group

1825 Barrett Lakes Blvd. Ste. 505
Kennesaw, GA 30144-7518

Phoenix Financial Service
8902 Otis Avenue

Ste. 103A

indianapolis, IN 46216

Porter Reqional Hospital
C/O Ability Revenue

POB 4262

Scranton, PA 18505

Porter Regional Hospital
C/O Snow & Sauerteig LLP
201 E. Berry St.. Ste. 1100
Fort Wayne, IN 46802

Snap~On Credit
950 Technology Way, Ste. 301
Libertyville, IL 60048

Stooges LLC
1050 Broadway, Ste. 12
Cbesterton, IN 46304

Case 18-22879-jra Doc 1 Filed 10/26/18 Page 28 of 29

Town of Chestert:€)n Ut:ilities
1490 Broadway, Ste. 2
Chest:erton, IN 46304

Case 18-22879-jra Doc 1 Filed 10/26/18 Page 29 of 29

UN|TED STATES BANKRUPTCY COURT
DlSTRlCT OF lNDlANA NORTHERN

 

ln Re: Case No.
Nliguel Gonzalez

Debtor(s)

 

DECLARAT|ON RE: ELECTRON|C FlL!NG OF
PET|T|ON, SCHEDULES & STATEMENTS

PAR`E' l - DECLARAT|ON OF PETlTlONER

l (WE) Miguei G°nzalez , the undersigned debtor(s). hereby declare under penalty of perjury that
the information provided in the electronicaliy filed petition, statements, and schedules is true and correct and that l signed these
documents prior to electronic filing. l consent to my attorney sending my petition, statements and schedules to the United States
Bankruptcy Court. | understand that this DECLARATlON RE: ELECTRONlC FiLlNG is to be executed at the First Nleeting of Creditors
and filed with the `i'rustee. l understand that failure to tile the signed and dated original of this DECLARATlON may cause my case to be
dismissed pursuant to 11 U.S.C. § 707(a)(3) without further notice. l (we) further declare under penalty of perjury that l (we) signed the
original Statement of Social Security Number (s)l {Official Form 321). prior to the electronic filing of the petition and have verified the 9-
digit social security number displayed on the Notice of ivleeting of Creditors to be accurate.

l§l if petitioner is an individual whose debts are primarily consumer debts and who has chosen to file under a chapter: l am
aware that l may proceed under chapter 7, 11, 12 or 13 of 'i'lt|e 11, United States Code, understand the relief avaliable under each
chapter, and choose to proceed under this chapter. l request relief in accordance with the chapter specified in this petition, l (WE)
and, the undersigned debtor(s), hereby declare under penalty of perjury that the information provided in the electronically filed
petition, statements, and schedules is true and correct.

l:l if petitioner is a corporation or partnership: l declare under a penalty cf perjury that the information provided in the
electronically filed petition is true and correctl and that l have been authorized to file this petition on behalf of the debtor. The debtor
requests relief in accordance with the chapter specified in this petition

l:l if petitioner files an application to pay filing fees in installments: i certify that l completed an application to pay the filing fee
in installments l am aware that if the fee is not paid within 120 days of the fiiing date of filing the petition, the bankruptcy case may
be dismissed and, if dismissed, l may not receive a discharge of my debts.

/@,aa/aa/M
///

iAp“r)liYaf)/ point Appiicam)

    

 

PART ll - DECLARAT|ON OF ATTORNEY

l declare under penalty of perjury that the debtor(s) signed the petition, schedules, statements, etc., including the
Statement of Social Security Number(s) (Ofticial Form 521) before i electronically transmitted the petition, schedules, and statements to
the United States Bankruptcy Court. and have foliowed atl other requirements in Administrative Orders and Administrative Procedures,
including submission of the electronic entry of the debtor(s) Soclal Security number into the Court's electronic records lf an individual, l
further declare that | have informed the petitioner (if an individual) that [he or she] may quaiify to proceed under chapter 7, 11, 12 or 13
of Title 11l United States Code, and have explained the relief available under each c pte his declaration is based on the information
of which | have knowledge 1

Dated: d §<¢A? Attorney for Debtor

 
  
  

c`eorge R. Livar§~iik
Address ofAtrorney 424 Broadway
Chesterton, indiana 46304

 

 

